OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21569 Pioneer Ibbotson Asset Allocation Series (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: July 31 Date of reporting period: October 30, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Ibbotson Asset Allocation Series October 31, 2012 Ticker Symbols: Class Conservative Allocation Fund Moderate Allocation Fund Growth Allocation Fund Aggressive Allocation Fund A PIAVX PIALX GRAAX PIAAX B PIBVX PIBLX GRABX IALBX C PICVX PIDCX GRACX IALCX Y IBBCX IMOYX IBGYX IBAYX Schedule of Investments |10/31/12(unaudited) Pioneer Ibbotson Conservative Allocation Fund chedule of Investments Shares Value MUTUAL FUNDS —95.4% PIONEER FUNDS* —95.4% Pioneer Absolute Return Credit Fund Class Y Pioneer Bond Fund Class Y Pioneer Disciplined Growth Fund Class Y Pioneer Disciplined Value Fund Class Y Pioneer Emerging Markets Fund Class Y Pioneer Equity Income Fund Class Y Pioneer Floating Rate Fund Class Y Pioneer Fund Class Y Pioneer Fundamental Growth Fund Class Y Pioneer Fundamental Value Fund Class Y Pioneer Global Aggregate Bond Fund Class Y Pioneer Global Equity Fund Class Y Pioneer Global High Yield Fund Class Y Pioneer Growth Opportunities Fund Class Y Pioneer High Yield Fund Class Y Pioneer International Value Fund Class Y Pioneer Mid Cap Value Fund Class Y Pioneer Multi-Asset Ultrashort Income Fund Class Y Pioneer Real Estate Shares Class Y Pioneer Research Fund Class Y Pioneer Select Mid Cap Growth Fund Class Y Pioneer Short Term Income Fund Class Y Pioneer Strategic Income Fund Class Y TOTAL MUTUAL FUNDS (Cost $54,996,617) Principal Amount TEMPORARY CASH INVESTMENT—4.9% TIME DEPOSIT — 4.9% Citibank London, 0.03%, 11/1/12 TOTAL TIME DEPOSIT (Cost $3,215,087) TOTAL INVESTMENTS IN SECURITIES — 100.3% (Cost $58,211,704)(a) OTHER ASSETS AND LIABILITIES -(0.3)% TOTAL NET ASSETS — 100.0% * Affiliated funds managed by Pioneer Investment Management, Inc. (a) At October 31, 2012, the net unrealized gain on investments based on cost for federal tax purposes of $58,211,704 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value – Net unrealized gain Pioneer Ibbotson Asset Allocation Series | Quarterly Reporting | 10/31/12 Schedule of Investments |10/31/12(unaudited) Pioneer Ibbotson Conservative Allocation Fund(continued) Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of October 31, 2012, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Mutual Funds $– $– Temporary Cash Investment – – Total $– At October 31, 2012, the Fund had no transfers between Levels 1 and 2. Pioneer Ibbotson Asset Allocation Series | Quarterly Reporting | 10/31/12 Schedule of Investments | 10/31/12 (unaudited) Pioneer Ibbotson Moderate Allocation Fund Shares Value MUTUAL FUNDS —97.7% PIONEER FUNDS* —97.7% Pioneer Absolute Return Credit Fund Class Y Pioneer Bond Fund Class Y Pioneer Disciplined Growth Fund Class Y Pioneer Disciplined Value Fund Class Y Pioneer Emerging Markets Fund Class Y Pioneer Equity Income Fund Class Y Pioneer Fund Class Y Pioneer Fundamental Growth Fund Class Y Pioneer Fundamental Value Fund Class Y Pioneer Global Aggregate Bond Fund Class Y Pioneer Global Equity Fund Class Y Pioneer Global High Yield Fund Class Y Pioneer Growth Opportunities Fund Class Y Pioneer High Yield Fund Class Y Pioneer International Value Fund Class Y Pioneer Mid Cap Value Fund Class Y Pioneer Multi-Asset Ultrashort Income Fund Class Y Pioneer Oak Ridge Small Cap Growth Fund Class Y Pioneer Real Estate Shares Class Y Pioneer Research Fund Class Y Pioneer Select Mid Cap Growth Fund Class Y Pioneer Short Term Income Fund Class Y Pioneer Strategic Income Fund Class Y TOTAL MUTUAL FUNDS (Cost $159,350,930) Principal Amount TEMPORARY CASH INVESTMENT—2.6% TIME DEPOSIT — 2.6% Wells Fargo Grand Cayman, 0.03%, 11/1/12 TOTAL TIME DEPOSIT (Cost $5,037,713) TOTAL INVESTMENTS IN SECURITIES — 100.3% (Cost $164,388,643)(a) OTHER ASSETS AND LIABILITIES -(0.3)% TOTAL NET ASSETS — 100.0% * Affiliated funds managed by Pioneer Investment Management, Inc. (a) At October 31, 2012, the net unrealized gain on investments based on cost for federal tax purposes of $164,388,643 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value – Net unrealized gain Pioneer Ibbotson Asset Allocation Series | Quarterly Reporting | 10/31/12 Schedule of Investments | 10/31/12 (unaudited) Pioneer Ibbotson Moderate Allocation Fund(continued) Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of October 31, 2012, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Mutual Funds $– $– Temporary Cash Investment – – Total $– At October 31, 2012, the Fund had no transfers between Levels 1 and 2. Pioneer Ibbotson Asset Allocation Series | Quarterly Reporting | 10/31/12 Schedule of Investments | 10/31/12 (unaudited) Pioneer Ibbotson Growth Allocation Fund Shares Value MUTUAL FUNDS —99.8% PIONEER FUNDS* —99.8% Pioneer Bond Fund Class Y Pioneer Disciplined Growth Fund Class Y Pioneer Disciplined Value Fund Class Y Pioneer Emerging Markets Fund Class Y Pioneer Equity Income Fund Class Y Pioneer Fund Class Y Pioneer Fundamental Growth Fund Class Y Pioneer Fundamental Value Fund Class Y Pioneer Global Aggregate Bond Fund Class Y Pioneer Global Equity Fund Class Y Pioneer Global High Yield Fund Class Y Pioneer Growth Opportunities Fund Class Y Pioneer High Yield Fund Class Y Pioneer Independence Fund Class Y Pioneer International Value Fund Class Y Pioneer Mid Cap Value Fund Class Y Pioneer Oak Ridge Large Cap Growth Fund Class Y Pioneer Oak Ridge Small Cap Growth Fund Class Y Pioneer Real Estate Shares Class Y Pioneer Research Fund Class Y Pioneer Select Mid Cap Growth Fund Class Y Pioneer Short Term Income Fund Class Y Pioneer Strategic Income Fund Class Y Pioneer Value Fund Class Y TOTAL MUTUAL FUNDS (Cost $172,900,924) Principal Amount TEMPORARY CASH INVESTMENT—0.4% TIME DEPOSIT — 0.4% HSBC Bank Grand Cayman, 0.03%, 11/1/12 TOTAL TIME DEPOSIT (Cost $800,546) TOTAL INVESTMENTS IN SECURITIES — 100.2% (Cost $173,701,470)(a) OTHER ASSETS AND LIABILITIES -(0.2)% TOTAL NET ASSETS — 100.0% * Affiliated funds managed by Pioneer Investment Management, Inc. (a) At October 31, 2012, the net unrealized gain on investments based on cost for federal tax purposes of $173,701,470 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value – Net unrealized gain Pioneer Ibbotson Asset Allocation Series | Quarterly Reporting | 10/31/12 Schedule of Investments | 10/31/12 (unaudited) Pioneer Ibbotson Growth Allocation Fund(continued) Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of October 31, 2012, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Mutual Funds $ $
